DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-36 are allowed. The following is an examiner’s statement of reasons for allowance: 
Prior art of records fail to disclose, “the wireless device configured to be coupled to a first AC line via a first connection and to a second AC line via a second connection, the switch coupled to the first connection and the second connection and configured to transition between a first configuration in which power can be provided from the first AC line to the second AC line via the switch and a second configuration in which power is not provided to the second AC line, the processor configured to transition the switch between the first configuration and the second configuration in response to a user's physical interaction with the button, the radio and the antenna configured to communicate a value of a characteristic of the wireless device to a network gateway device, the power storage component configured to provide operational power to the processor.”
Regarding claim 1, Baldwin et al. (US 2013/0062474 A1) discloses an apparatus, comprising: a junction box (400) defining an interior cavity (fig. 4); and a wireless device at least partially disposed within the interior cavity (figs. 3A-4), the wireless device including a processor (450), a button operatively coupled to the processor (422), a power storage component operatively coupled to the processor (362), a switch (422) operatively coupled to the processor, a radio (360) operatively coupled to the processor, and an antenna operatively coupled to the radio (figs. 3A-4).
Baldwin fails to disclose the wireless device configured to be coupled to a first AC line via a first connection and to a second AC line via a second connection, the switch coupled to the first connection and the second connection and configured to transition between a first configuration in which power can be provided from the first AC line to the second AC line via the switch and a second configuration in which power is not provided to the second AC line, the processor configured to transition the switch between the first configuration and the second configuration in response to a user's physical interaction with the button, the radio and the antenna configured to communicate a value of a characteristic of the wireless device to a network gateway device, the power storage component configured to provide operational power to the processor.
Regarding claim 23, the claim includes features identical to subject matter mentioned in claim 1, and claim is allowed for the same reasons as claim 1.
Regarding claim 2-22, and 24-36, the claims depend on the allowed claims 1 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461